
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 1139
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 23, 2009
			Received; read twice and referred to the
			 Committee on the
			 Judiciary
		
		AN ACT
		To amend the Omnibus Crime Control and Safe
		  Streets Act of 1968 to enhance the COPS ON THE BEAT grant program, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 COPS Improvements Act of
			 2009.
		2.COPS grant improvements
			(a)In generalSection 1701 of the Omnibus Crime Control
			 and Safe Streets Act of 1968 (42 U.S.C. 3796dd) is
			 amended—
				(1)by amending subsection (a) to read as
			 follows:
					
						(a)Grant authorizationThe Attorney General shall carry out grant
				programs under which the Attorney General makes grants to States, units of
				local government, Indian tribal governments, other public and private entities,
				multi-jurisdictional or regional consortia, and individuals for the purposes
				described in subsections (b), (c), (d), and (e). Grants under this subsection
				shall be awarded on a competitive
				basis.
						;
				(2)in subsection (b)—
					(A)by striking the subsection heading text and
			 inserting Community
			 policing and crime prevention grants;
					(B)in paragraph (3), by striking , to
			 increase the number of officers deployed in community-oriented
			 policing;
					(C)by amending paragraph (4) to read as
			 follows:
						
							(4)award grants to pay for or train officers
				hired to perform intelligence, anti-terror, or homeland security
				duties;
							;
					(D)by inserting after paragraph (4) the
			 following:
						
							(5)award grants to hire school resource
				officers and to establish school-based partnerships between local law
				enforcement agencies and local school systems to combat crime, gangs, drug
				activities, and other problems in and around elementary and secondary
				schools;
							;
				
					(E)by striking paragraph (9);
					(F)by redesignating paragraphs (10) through
			 (12) as paragraphs (9) through (11), respectively;
					(G)by striking paragraph (13);
					(H)by redesignating paragraphs (14) through
			 (17) as paragraphs (12) through (15), respectively;
					(I)in paragraph (14), as so redesignated, by
			 striking and at the end;
					(J)in paragraph (15), as so redesignated, by
			 striking the period at the end and inserting a semicolon; and
					(K)by adding at the end the following:
						
							(16)establish and
				implement innovative programs to reduce and prevent illegal drug manufacturing,
				distribution, and use, including the manufacturing, distribution, and use of
				methamphetamine;
							(17)hire and rehire
				civilian forensic analysts and laboratory personnel;
							(18)establish criminal gang enforcement task
				forces, consisting of members of Federal, State, and local law enforcement
				authorities (including Federal, State, and local prosecutors), for the
				coordinated investigation, disruption, apprehension, and prosecution of
				criminal gangs and offenders involved in local or multi-jurisdictional gang
				activities; and
							(19)award enhancing community policing and
				crime prevention grants that meet emerging law enforcement
				needs.
							;
					(3)by striking subsection (c);
				(4)by striking subsections (h) and (i);
				(5)by redesignating subsections (d) through
			 (g) as subsections (f) through (i), respectively;
				(6)by inserting after subsection (b) the
			 following:
					
						(c)Troops-to-cops programs
							(1)In generalGrants made under subsection (a) may be
				used to hire former members of the Armed Forces to serve as career law
				enforcement officers for deployment in community-oriented policing,
				particularly in communities that are adversely affected by a recent military
				base closing.
							(2)DefinitionIn this subsection, former member of
				the Armed Forces means a member of the Armed Forces of the United States
				who has been honorably discharged from the Armed Forces of the United
				States.
							(d)Community prosecutors programThe Attorney General may make grants under
				subsection (a) to pay for additional community prosecuting programs, including
				programs that assign prosecutors to—
							(1)handle cases from specific geographic
				areas; and
							(2)address counter-terrorism problems,
				specific violent crime problems (including intensive illegal gang, gun, and
				drug enforcement) and quality of life initiatives, and localized violent and
				other crime problems based on needs identified by local law enforcement
				agencies, community organizations, and others.
							(e)Technology grantsThe Attorney General may make grants under
				subsection (a) to develop and use new technologies (including interoperable
				communications technologies, modernized criminal record technology, and
				forensic technology) to assist State and local law enforcement agencies in
				reorienting the emphasis of their activities from reacting to crime to
				preventing crime and to train law enforcement officers to use such
				technologies.
						;
				(7)in subsection (f), as so
			 redesignated—
					(A)in paragraph (1), by striking to
			 States, units of local government, Indian tribal governments, and to other
			 public and private entities,;
					(B)in paragraph (2), by striking define
			 for State and local governments, and other public and private entities,
			 and inserting establish;
					(C)in the first sentence of paragraph (3), by
			 inserting (including regional community policing institutes)
			 after training centers or facilities; and
					(D)by adding at the end the following:
						
							(4)ExclusivityThe Office of Community Oriented Policing
				Services shall be the exclusive component of the Department of Justice to
				perform the functions and activities specified in this
				part.
							; 
					(8)in subsection (g), as so redesignated, by
			 striking may utilize any component, and all that follows and
			 inserting shall use the Office of Community Oriented Policing Services
			 of the Department of Justice in carrying out this part.;
				(9)in subsection (h), as so
			 redesignated—
					(A)by striking subsection (a)
			 the first place that term appears and inserting paragraphs (1) and (2)
			 of subsection (b); and
					(B)by striking in each fiscal year
			 pursuant to subsection (a) and inserting in each fiscal year for
			 purposes described in paragraph (1) and (2) of subsection (b);
					(10)in subsection (i), as so
			 redesignated—
					(A)by striking
			 the Federal share shall decrease from year to year for up to 5
			 years and inserting unless the Attorney General waives the
			 non-Federal contribution requirement as described in the preceding sentence,
			 the non-Federal share of the costs of hiring or rehiring such officers may be
			 less than 25 percent of such costs for any year during the grant period,
			 provided that the non-Federal share of such costs shall not be less than 25
			 percent in the aggregate for the entire grant period, but the State or local
			 government should make an effort to increase the non-Federal share of such
			 costs during the grant period; and
					(B)by adding at the
			 end the following new sentence: The preceding sentences shall not apply
			 with respect to any program, project, or activity provided by a grant made
			 pursuant to subsection (b)(4).; and
					(11)by adding at the end the following:
					
						(j)Retention of additional officer
				positionsFor any grant under
				paragraph (1) or (2) of subsection (b) for hiring or rehiring career law
				enforcement officers, a grant recipient shall retain each additional law
				enforcement officer position created under that grant for not less than 12
				months after the end of the period of that grant, unless the Attorney General
				waives, wholly or in part, the retention requirement of such grant.
						(k)Treatment of
				grant for hiring civilian forensic analysts and laboratory
				personnelA grant awarded
				under this section for hiring and rehiring of civilian forensic analysts and
				laboratory personnel (in accordance with paragraph (17) of subsection (b))
				shall be subject to the same treatment, limitations, and renewal requirements
				under this part as grants awarded under this section for hiring and rehiring of
				career law enforcement personnel (in accordance with paragraphs (1) and (2) of
				subsection
				(b)).
						.
				(b)ApplicationsSection 1702 of the Omnibus Crime Control
			 and Safe Streets Act of 1968 (42 U.S.C. 3796dd–1) is
			 amended—
				(1)in subsection (c)—
					(A)in the matter preceding paragraph (1), by
			 inserting , unless waived by the Attorney General after
			 under this part shall; and
					(B)in paragraph (8), by striking share
			 of the cost and all that follows and inserting share of the
			 costs during the grant period, how the applicant will maintain the increased
			 hiring level of the law enforcement officers, and how the applicant will
			 eventually assume responsibility for all of the costs for such
			 officers;; and
					(2)by striking subsection (d).
				(c)Renewal of grantsSection 1703 of the Omnibus Crime Control
			 and Safe Streets Act of 1968 (42 U.S.C. 3796dd–2) is amended
			 to read as follows:
				
					1703.Renewal of grants
						(a)In
				generalExcept as provided in
				subsection (b), a grant made under this
				part may be renewed, without limitations on the duration of such renewal, to
				provide additional funds if the Attorney General determines that the funds made
				available to the recipient were used in a manner required under an approved
				application and if the recipient can demonstrate significant progress in
				achieving the objectives of the initial application.
						(b)Grants for hiringGrants made under this part for hiring or
				rehiring additional career law enforcement officers may be renewed for up to 5
				years, except that the Attorney General may waive such 5-year limitation for
				good cause.
						(c)No cost extensionsNotwithstanding subsections (a) and (b),
				the Attorney General may extend a grant period, without limitations as to the
				duration of such extension, to provide additional time to complete the
				objectives of the initial grant
				award.
						.
			(d)Limitation on use of fundsSection 1704 of the Omnibus Crime Control
			 and Safe Streets Act of 1968 (42 U.S.C. 3796dd–3) is
			 amended—
				(1)in subsection (a)—
					(A)by striking
			 that would, in the absence of Federal funds received under this part, be
			 made available from State or local sources and inserting that
			 the Attorney General determines would, in the absence of Federal funds received
			 under this part, be made available for the purpose of the grant under this part
			 from State or local sources; and
					(B)by adding at the
			 end the following new sentence: The preceding sentence shall not apply
			 with respect to funds made available under this part by a grant made pursuant
			 to subsection (a) for the purposes described in subsection (b)(4).;
			 and
					(2)by striking subsection (c).
				(e)Study of program
			 effectivenessSection 1705 of
			 the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3796dd–4) is amended by adding at the end the following new
			 subsection:
				
					(d)Study of program
				effectiveness
						(1)In
				generalThe Attorney General
				shall provide for a scientific study of the effectiveness of the programs,
				projects, and activities funded under this part in reducing crime. Such study
				shall include identified best practices for community policing that have
				demonstrated results for building and strengthening the relationship between
				police departments and the communities such departments serve.
						(2)StudyThe
				Attorney General shall select one or more institutions of higher education,
				including historically Black colleges and universities, to conduct the study
				described in
				paragraph (1).
						(3)ReportsNot
				later than 4 years after the date of the enactment of the
				COPS Improvements Act of 2009,
				the institution or institutions selected under paragraph (2) shall report the
				findings of the study described in
				paragraph (1) to the Attorney General. Not
				later than 30 days after the receipt of such report, the Attorney General shall
				report such findings to the appropriate committees of Congress, along with any
				recommendations the Attorney General may have relating to the effectiveness of
				the programs, projects, and activities funded under this part in reducing
				crime.
						.
			(f)Enforcement actionsSection
			 1706 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3796dd–5) is amended—
				(1)in the section heading, by striking
			 Revocation or suspension of
			 funding and inserting Enforcement actions;
			 and
				(2)by striking revoke or
			 suspend and all that follows and inserting take any enforcement
			 action available to the Department of Justice..
				(g)DefinitionsSection 1709(1) of the Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd–8(1)) is
			 amended by inserting who is a sworn law enforcement officer
			 after permanent basis.
			(h)Authorization of
			 appropriationsSection
			 1001(a)(11) of the Omnibus Crime Control and Safe Streets Act of 1968
			 (42 U.S.C.
			 3793(a)(11)) is amended—
				(1)in subparagraph (A), by striking
			 1,047,119,000 for each of fiscal years 2006 through 2009 and
			 inserting 1,800,000,000 for each of fiscal years 2009 through
			 2014; and
				(2)in subparagraph (B)—
					(A)in the first sentence, by striking 3
			 percent may be used for technical assistance under section 1701(d) and
			 inserting 5 percent may be used for technical assistance under section
			 1701(f); and
					(B)by striking the second sentence and
			 inserting the following: Of the funds available for grants under part Q,
			 not less than $1,250,000,000 shall be used for grants for the purposes
			 specified in section 1701(b), not more than $200,000,000 shall be used for
			 grants under section 1701(d), and not more than $350,000,000 shall be used for
			 grants under section 1701(e)..
					(i)PurposesSection 10002 of the Public Safety
			 Partnership and Community Policing Act of 1994 (42 U.S.C. 3796dd note) is
			 amended—
				(1)in paragraph (4), by striking
			 development and inserting use; and
				(2)in the matter following paragraph (4), by
			 striking for a period of 6 years.
				(j)COPS Program improvements
				(1)In generalSection 109(b) of the Omnibus Crime Control
			 and Safe Streets Act of 1968 (42 U.S.C. 3712h(b)) is
			 amended—
					(A)by striking paragraph (1);
					(B)by redesignating paragraphs (2) and (3) as
			 paragraphs (1) and (2), respectively; and
					(C)in paragraph (2), as so redesignated, by
			 inserting , except for the program under part Q of this title
			 before the period.
					(2)Law enforcement computer
			 systemsSection 107 of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3712f)
			 is amended by adding at the end the following:
					
						(c)ExceptionThis section shall not apply to any grant
				made under part Q of this
				title.
						.
				(k)Effective
			 dateThis section and the
			 amendments made by this section shall apply with respect to grants awarded
			 under part Q of the Omnibus Crime Control and Safe Streets Act of 1968
			 (42 U.S.C. 3796dd
			 et seq.) on or after the date of enactment of this Act.
			3.Report by
			 Inspector General required
			(a)ReportNot later than 180 days after the date of
			 the enactment of this Act, the Inspector General of the Department of Justice
			 shall submit to Congress a report on the Public Safety and Community Policing
			 (COPS ON THE BEAT) grant program authorized by part Q of title I
			 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd et
			 seq.), including the elements described in
			 subsection (b).
			(b)Elements of
			 reportThe report submitted
			 under
			 subsection (a) shall include information on
			 the following, with respect to the grant program described in such
			 subsection:
				(1)The effect of the program on the rate of
			 violent crime, drug offenses, and other crimes.
				(2)The degree to
			 which State and local governments awarded a grant under the program contribute
			 State and local funds, respectively, for law enforcement programs and
			 activities.
				(3)Any waste, fraud,
			 or abuse within the program.
				(c)Random sampling
			 requiredFor purposes of
			 subsection (a), the Inspector General of the
			 Department of Justice shall audit and review a random sampling of State and
			 local law enforcement agencies. Such sampling shall include—
				(1)law enforcement
			 agencies of various sizes;
				(2)law enforcement
			 agencies that serve various populations; and
				(3)law enforcement
			 agencies that serve areas of various crime rates.
				
	
		
			Passed the House of
			 Representatives April 23, 2009.
			Lorraine C. Miller,
			Clerk
		
	
